PER CURIAM:
Martez Mandel Coleman appeals the district court’s order denying his motion for a reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Coleman, No. 3:01-cr-00506-JFA-4 (D.S.C. Dec. 15, 2008); see also United States v. Dunphy, 551 F.3d 247 (4th Cir.2009), petition for cert. filed (Mar. 20, 2009) (No. 08-1185). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.